--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
WEBSITE AND DOMAIN
PURCHASE AND SALE AGREEMENT


This WEBSITE AND DOMAIN PURCHASE AND SALE AGREEMENT (the “Agreement”) is made
and entered into as of May 20, 2011, by and between, PbNation, LLC located at
2107 North Decatur Road, Suite 449, Decatur, Georgia 30033 (the “Seller”) and
CrowdGather, Inc., located at 20300 Ventura Boulevard, Suite 330, Woodland
Hills, California  91364 (the “Purchaser”). Purchaser and Seller are
collectively referred to herein as the “Parties” and each individually as a
“Party.”


 
RECITALS
 
A. The Purchaser desires to acquire the Purchased Assets (as defined below), on
the terms and subject to the conditions specified in this Agreement.
 
B.           The Seller desires to sell and convey all of its rights, title and
interest the Purchased Assets to the Purchaser, on the terms and subject to the
conditions specified in this Agreement.
 
 
NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree to the
foregoing and as follows:
 
1.           Purchase and Sale of Assets


1.1. Purchase of Assets. On the terms and subject to the conditions contained in
this Agreement, at the Closing (as defined below), Purchaser shall purchase from
Seller, and Seller shall sell, convey, assign, transfer and deliver to
Purchaser, all rights, title and interest of Seller to the domains (the
“Domains”) and any completed websites of Seller as specified on Exhibit A (the
“Websites”), including, any and all associated software used in building the
Websites and Website users lists and Website data bases containing any Website
user or Website information, name registrations, any goodwill symbolized
thereby, all rights to sue for past infringement, if any, and to receive any
recoveries therefore and all data, programming code, user or customer lists,
moderator contact information and all other information as it directly pertains
to the operation of the Websites (collectively, the “Purchased Assets”), free
and clear of any lien, encumbrance, pledge, hypothecation, charge, mortgage,
security interest, or restriction of any nature (“Encumbrances”).


1.2           Agreements Relating to Transfer of Purchased Assets.  Immediately
after the Closing, Seller shall cause to be provided to Purchaser all materials
and information that are or were used in the Purchased Assets, and shall take
all other steps reasonably required to enable Purchaser to obtain possession of,
and to exploit, the Purchased Assets.


1.3           Assumption of Liabilities.  Except as set forth in Exhibit B,
Purchaser shall not assume any liabilities of Seller (whether or not related to
the Purchased Assets) or otherwise relating to any of the Purchased Assets,
including: (i) any tax liabilities of Seller relating to the time period prior
to the Closing Date (as defined below); (ii) any liabilities of Seller relating
to accounts payable, indebtedness, legal services, accounting services,
financial advisory services, investment banking services or other professional
services performed in connection with the sale of the Purchased Assets; and
(iii) any wages, salaries, redundancy, notice, severance payments or other
liabilities relating to any employee of Seller prior to the Closing Date.


1.4           No Transfer of Specified Assets.  Notwithstanding any of the
foregoing, nothing herein shall constitute a transfer of any other assets of
Seller, including, without limitation, any motor homes, owned by Seller to
Purchaser.


 
1

--------------------------------------------------------------------------------

 
2.           Purchase Price.


2.1. Purchase Price and Costs of Transfer. The purchase price for the Purchased
Assets shall be a total of Three Million Two Hundred Thousand Dollars
($3,200,000), which shall consist of the following:


(a)           One Million Four Hundred Thousand Dollars ($1,400,000) (the “Cash
Payment”) payable to Seller on Closing (as defined below) pursuant to Section 4
of this Agreement, less Ten Thousand Dollars ($10,000) previously paid by
Purchaser to Seller pursuant to that certain Option to Purchase Assets Agreement
dated April 27, 2011;


(b)           One Million Dollars ($1,000,000) payable to Seller in shares of
the Purchaser’s common stock (the “Shares”) within ten (10) days of the Closing
Date (as defined below) pursuant to Section 4 of this Agreement (the “Shares
Payment”) and subject to compliance with the applicable federal and state
securities laws. The number of Shares to be issued to the Seller shall be
calculated by dividing One Million Dollars ($1,000,000) by the 10-day volume
weighted average price (“VWAP”) of the Purchaser’s common stock, the 10th day of
which shall be the Trading Day (as defined below) immediately preceding the
Closing Date. Trading Day shall mean a day on which the New York Stock exchange
is open for business.


(c)           Four Hundred Thousand Dollars ($400,000) payable in cash to Seller
in four (4) monthly installments of One Hundred Thousand Dollars ($100,000) for
each of the first four (4) months following the Closing Date in which the
monthly visitor traffic to the Websites is greater than or equal to sixteen
million (16,000,000) unique page views for such month as measured by Google
Analytics (each installment payment referred to as a “Conditional Cash
Payment”).  The first Conditional Cash Payment shall be payable to Seller within
five (5) business days of the one month anniversary of the Closing Date and the
remaining Conditional Cash Payments shall be due and payable to Seller within
five (5) business days of each of the next three (3) monthly anniversaries of
the Closing Date.  If Purchaser fails to pay when due to Seller any amount under
this Section 2.1(c), simple interest shall accrue on the unpaid amount from the
date such amount was due to the date of payment at a per annum rate equal to
fifteen percent (15%) and Purchaser shall pay all of Seller’s costs of
collection, including, but not limited to, reasonable attorneys’ fees;


(d)           Two Hundred Thousand Dollars ($200,000) payable in Shares (the
“First Conditional Shares Payment”) to Seller and the parties specified below if
the average monthly visitor traffic to the Websites is greater than or equal to
eighteen million (18,000,000) unique pageviews per month during the twelve (12)
month period following the Closing Date, as measured by Google Analytics.  The
First Conditional Shares Payment shall be payable to the Seller and each of the
parties specified below in the following amounts:


(i) One Hundred Ten Thousand Dollars ($110,000) payable in Shares to Seller;


(ii) Thirty Thousand Dollars ($30,000) payable in Shares to Kyle Christensen;


(iii) Thirty Thousand Dollars ($30,000) payable in Shares to John Dresser; and


(iv) Thirty Thousand Dollars ($30,000) payable in Shares to Sid Wilson.


The number of Shares to be issued to the Seller and each of the parties
specified above shall be calculated by dividing the respective dollar amount
specified above for the Seller and each of the parties by the 10-day VWAP of
Purchaser’s common stock, the 10th day of which shall be the Trading Day
immediately preceding the Closing Date. The First Conditional Shares Payment
shall be payable to Seller and each of the parties specified above within ten
(10) business days of the one year anniversary of the Closing Date, subject to
compliance with the applicable federal and state securities laws.
Notwithstanding any other provision of this Section 2.1(d), the parties hereby
acknowledge and agree that any issuance of Shares to Kyle Christensen, John
Dresser, and Sid Wilson pursuant the First Conditional Shares Payment shall be
made pursuant to the terms and provisions of each of those parties’ respective
employment agreements, and that any reference to those parties being paid Shares
pursuant to the First Conditional Shares Payment is made solely for the purpose
of calculating the First Conditional Shares Payment.


 
2

--------------------------------------------------------------------------------

 
(e)           Two Hundred Thousand Dollars ($200,000) payable in Shares (the
“Second Conditional Shares Payment”) to Seller and the parties specified below
if the average monthly visitor traffic to the Websites is greater than or equal
to twenty two million (22,000,000) unique pageviews during the twelve (12) month
period following the Closing Date as measured by Google Analytics.  The Second
Conditional Shares Payment shall be payable to the Seller and each of the
parties specified below in the following amounts:


(i) One Hundred Ten Thousand Dollars ($110,000) payable in Shares to Seller;


(ii) Thirty Thousand Dollars ($30,000) payable in Shares to Kyle Christensen;


(iii) Thirty Thousand Dollars ($30,000) payable in Shares to John Dresser; and


(iv) Thirty Thousand Dollars ($30,000) payable in Shares to Sid Wilson.


The number of Shares to be issued to the Seller and each of the parties
specified above shall be calculated by dividing the respective dollar amount
specified above for the Seller and each of the parties by the 10-day VWAP of
Purchaser’s common stock, the 10th day of which shall be the Trading Day
immediately preceding the Closing Date. The Second Conditional Shares Payment
shall be payable to Seller and each of the parties specified above within ten
(10) business days of the one year anniversary of the Closing Date, subject to
compliance with the applicable federal and state securities laws.
Notwithstanding any other provision of this Section 2.1(e), the parties hereby
acknowledge and agree that any issuance of Shares to Kyle Christensen, John
Dresser, and Sid Wilson pursuant the Second Conditional Shares Payment shall be
made pursuant to the terms and provisions of each of those parties’ respective
employment agreements, and that any reference to those parties being paid Shares
pursuant to the Second Conditional Shares Payment is made solely for the purpose
of calculating the Second Conditional Shares Payment.


The Cash Payment, Shares Payment, Conditional Cash Payment, First Conditional
Shares Payment and Second Conditional Shares Payment shall collectively be
referred to as the “Purchase Price.”


Notwithstanding any other provision of this Agreement, in the event that either
of the employment agreements with Kyle Christensen or John Dresser, as specified
in Section 3 below, are voluntarily terminated for any reason by either Kyle
Christensen or John Dresser (other than for Good Reason, as defined in their
respective employment agreements) during the initial four (4) months of those
employment agreements, the conditional traffic compensation provisions specified
in Sections 2.1(c), 2.1(d) and 2.1(e) above shall become null and void with
respect to any payments of conditional traffic compensation that may become due
and payable to the Seller, Kyle Christensen and John Dresser, and Purchaser
shall no longer be obligated to make any payments to Seller, Kyle Christensen
and John Dresser pursuant to those provisions.


2.2. Seller Access to Records.  Seller will have daily access to, and may audit,
all measurements of Websites' visitor traffic, including, but not limited to,
unique pageviews, that are available or provided to the Company by Google
Analytics or any other party.


2.3. Lock-Up Agreement.  Concurrently with the execution of this Agreement,
Purchaser and Seller shall enter into a lock up agreement (the “Lock Up
Agreement”), substantially in the form of Exhibit C attached hereto, which shall
provide that the Shares issued to Seller in the Shares Payment shall be locked
up for twelve (12) months after the Closing Date; provided however, that the
Lock-Up Agreement shall provide that Seller may sell twenty percent (20%) of the
Shares held by the Seller during each month after the six (6) month anniversary
following the Closing Date.


 
3

--------------------------------------------------------------------------------

 
3. Registration Rights.  In the event the Purchaser files a registration
statement with the Securities and Exchange Commission pursuant to the Securities
Act of 1933 (“Registration Statement”), the Seller shall have the right to
request that the Purchaser include in that Registration Statement the Shares
held by the Seller. If the Purchaser proposes to file a registration statement
as set forth above, then it shall promptly give Seller written notice of such
registration.  Upon the written request of Seller given within five (5) calendar
days after mailing of such notice by the Purchaser, the Purchaser shall use its
best efforts to cause that Registration Statement to become effective, and to
cause to be registered all of the Shares that Seller has requested to be
registered; or, in the event that the registration statement does not cover all
of Seller’s requested securities to be registered, then Seller shall be entitled
to include an amount of its Shares proportionate to the quotient obtained by
dividing (i) Seller’s outstanding Shares, by (ii) the total number of
outstanding restricted shares of the Company either as of the date of this
Agreement or as of the date of registration, whichever is less. If the
Registration Statement is for an underwritten offering or a direct offering by
the Purchaser through a placement agent, then the Purchaser shall so advise the
Seller.  In such event, the right of the Seller to include the Seller’s Shares
in such registration shall be conditioned upon such Seller’s participation in
such underwriting and the inclusion of such Shares in the underwriting to the
extent provided herein.  If Seller proposes to distribute the Shares through
such underwriting, Seller shall enter into an underwriting agreement in
customary form with the managing underwriters selected for such underwriting.
For purposes of clarification, all references to “Seller” in this Section 3
shall be deemed to include Seller’s members who may, as a result of this
transaction, receive Shares directly or indirectly. Notwithstanding any other
provision of this Agreement, if the managing underwriters or placement agent
advise the Purchaser that marketing factors require a limitation of the number
of Shares to be underwritten or exclusion of the Shares, then the managing
underwriters or placement agent may exclude the Shares from the Registration
Statement.


4. Closing. Subject to the terms and conditions of this Agreement, the closing
of the transactions contemplated by this Agreement (the “Closing”) shall take
place immediately following the execution of this Agreement and the other
agreements at the offices of Purchaser on or before May 23, 2011 (the “Closing
Date”), and such Closing may be effected electronically. At the Closing, the
following shall occur:


4.1 Seller shall deliver, convey and transfer to Purchaser possession of the
Purchased Assets, including, but not limited to, all of the domain names on
Exhibit A through transfer via Godaddy.com, Network Solutions or a similar
domain registration service, and Purchaser shall review and verify the Purchased
Assets are properly accounted for and operational without any service
interruption to users of those sites;


4.2 Purchaser shall deliver the Cash Payment to Seller by wire transfer;


4.3 Purchaser shall issue and deliver the Shares Payment to Seller within ten
(10) days of Closing Date subject to compliance with the applicable federal and
state securities laws; and


4.4 Each of Kyle Christensen, John Dresser, and Sid Wilson (each an “Employee”
and, collectively, the “Employees”) shall execute and enter into an employment
agreement with Purchaser on the terms agreed between Purchaser and each
Employee.
 
5.           Seller’s Representations and Warranties.  Seller hereby represents
and warrants to Purchaser that:


5.1 Organization and Corporate Power.  Seller is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Georgia.  Seller is qualified to do business in every jurisdiction in
which such qualification is necessary, except where the failure to so qualify
has not had or would not reasonably be expected to have a material adverse
effect on Seller or any of the Purchased Assets.  Seller has all necessary power
and authority to own, lease and operate the Purchased Assets as now being
conducted. Seller is not in default under or in violation of any provision of
its certificate of incorporation or bylaws.


 
4

--------------------------------------------------------------------------------

 
5.2 Authorization of Transactions.  Seller has full corporate power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly authorized,
executed and delivered by Seller and constitutes the valid and binding agreement
of Seller, enforceable against Seller in accordance with its terms, except as
such enforcement may be limited by application of equitable remedies and
principles and by insolvency, moratorium, bankruptcy, and similar laws.


5.3 Absence of Conflicts. Neither the execution, delivery or performance of this
Agreement nor the consummation and performance of the transactions contemplated
by the Agreement will:  (i) result in the imposition or creation of any
Encumbrances upon any of the Purchased Assets (ii) result in a violation of any
applicable law or any provisions of any of the organizational documents of the
Seller; (iii) result in a breach of any contract to which the Seller is a party;
or (iv) result in a violation of any judgment, order or decree to which the
Seller or the Purchased Assets are subject.


5.4 Title to Properties.  Seller owns and has good and valid title to, all of
the Purchased Assets free and clear of any Encumbrances and the imperfections of
title and the Encumbrances, if any, do not detract from the value or interfere
with the use of the Purchased Assets.


5.5 Intellectual Property.  Seller has no knowledge of any claim or reason to
believe that it is or may be infringing or otherwise acting adversely to the
rights of any person under or in respect of any patent, trademark, service mark,
trade name, copyright, license or other similar intangible right.  Other than
the assumed liabilities on Exhibit B and any costs with respect to maintaining
or hosting the Purchased Assets, Seller is not obligated or under any liability
whatsoever to make any payments by way of royalties, fees or otherwise to any
owner or licensee of or other claimant to any patent, trademark, trade name,
copyright or other intangible asset with respect to the use thereof or in
connection with the conduct of its business or otherwise.


5.6 Consents.  Except as necessary to transfer the assumed liabilities on
Exhibit B or Purchased Assets, no consent, waiver, approval, order or
authorization of, or registration, declaration or filing with any governmental
body or any person, including a party to any agreement with Seller, are required
by or with respect to Seller in connection with the execution and delivery of
this Agreement or the consummation of the transactions contemplated by this
Agreement.


5.7 Compliance with Laws.  Seller: (a) has complied with each, (b) is not in
violation of any, (c) has not received at any time any notice or other
communication regarding any actual or alleged violation of or failure to comply
with any, and (d) has not received any notices or other communication that any
event has occurred or any condition or circumstance exists that might (with or
without notice or lapse of time) constitute a violation of any legal requirement
that is applicable to Seller concerning ownership of Seller of the Purchased
Assets.


5.8 Tax Matters.  Seller has filed all federal, state, county, local and foreign
tax returns that are required to be filed for the Purchased Assets or has timely
requested extension thereof and has paid all taxes, including sales and
withholding taxes, penalties and interest, assessments, fees and other charges
relating to the Purchased Assets to the extent that the same have become due and
payable.


5.9 Litigation.  There are no actions, suits, proceedings, orders or claims
pending or threatened against Seller, or pending or threatened by Seller against
any third party which relate to, or in any way affect, the Purchased Assets.


5.10 Solvency.  Seller has not made a general assignment for the benefit of
creditors or filed any bankruptcy petition or similar filing or suffered the
attachment or judicial seizure of any of the Purchased Assets.


5.11 Investment Representations.


 
5

--------------------------------------------------------------------------------

 
(a)           The Seller confirms that it has been given sufficient access to
information regarding the Purchaser and in connection with its decision to
receive the Shares, as consideration under this Agreement, including the
opportunity to ask questions of, and receive answers from, persons acting on
behalf of Company and concerning the Purchaser’s financial affairs, prospects
and condition.  The Seller has received and carefully reviewed the information
and documentation relating to the Purchaser, including without limitation, the
Purchaser’s filings with the U.S. Securities and Exchange Commission.


(b)           The Seller represents and warrants that (i) it is resident in or
otherwise subject to the securities legislation of the United States, and the
issuance of the Shares to Seller has occurred only in the United States; and
(ii) the Seller is an "accredited investor" as defined in Rule 501(a) under the
Shares Act, or if not a accredited investor, Seller has such knowledge and
experience in financial and business matters as to make it capable of evaluating
the risks of the prospective investment and to make an informed investment
decision.


(c)           The Seller represents, warrants and covenants that it shall
acquire the Shares issuable under this Agreement for its own account and not for
the account or on behalf of others, and it is doing so with the intent of
retaining such Shares as an investment and without the current intent to
redistribute such Shares.


(d)           The Seller acknowledges that: (i) no securities commission or
similar authority has reviewed or passed on the merits of the Shares issuable
pursuant to the Agreement; (ii) there is no government or other insurance
covering such Shares; and (iii) there are risks associated with the acquisition
of the Shares.


(e)           The Seller acknowledges that, except as specifically set forth
elsewhere herein, (i) it must and shall bear the economic risk of holding the
Shares, which may be for an indefinite period of time, because at the time such
Shares are issued they are “restricted securities” and will not have been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any other securities law and, therefore, cannot be sold unless they are
subsequently registered under applicable federal and state securities laws or an
exemption from such registration is available; (ii) the Shares may be resold or
transferred on the official stock transfer records of Company only if such sale
or transfer of the Shares will not violate the registration provisions of
applicable federal and state securities laws; and (iii) certificates
representing the Shares shall have endorsed on them a restrictive legend to this
effect.


(f)           The Seller will not sell or otherwise transfer any of the Shares,
or any interest therein, unless and until (i) said Shares shall have first been
registered under the Securities Act and/or all applicable state securities laws;
(ii) the Seller shall have first delivered to the Purchaser a written opinion of
counsel (which counsel and opinion (in form and substance) shall be reasonably
satisfactory to the Purchaser),  to the effect that the proposed sale or
transfer is exempt from the registration provisions of the Securities Act and
all applicable state securities laws; or (iii) the Seller may sell or transfer
the Shares pursuant as specified in the Lock Up Agreement.


(e)           The Seller acknowledges that Purchaser is relying on the
representations, warranties, covenants and acknowledgments in this Section 5.11
to ensure that any the Shares issued under the terms of this Agreement can be
issued in reliance on exemptions from registration requirements under United
States federal and state securities laws.


 
6

--------------------------------------------------------------------------------

 
5.12 Representations Complete. None of the representations or warranties made by
Seller concerning or relating to the Purchased Assets and none of the statements
made in any exhibit, schedule or certificate furnished by Seller concerning or
relating to the Purchased Assets pursuant to this Agreement contains, or will
contain at the Closing Date, any untrue statement of a material fact, or omits
or will omit to state any material fact necessary in order to make the
statements contained herein or therein, in the light of the circumstances under
which made, not misleading.
 
5.13 No Other Representations.  Except as expressly set forth in this Agreement,
Seller makes no other representation or warranty (express, implied or
statutory), at law or in equity, with respect to the Purchased Assets,
including, but limited to, any representation or warranty of merchantability or
fitness for any particular use, all of which such representations and warranties
are disclaimed by Seller and waived by Purchaser.  Except as set forth in this
Agreement, Purchaser is purchasing the Purchased Assets “as-is” and “where-is.”


6.           Purchaser’s Representations and Warranties.  Purchaser hereby
represents and warrants to Seller that:


6.1           Organization.  Purchaser is duly organized, validly existing and
in good standing under the laws of the State of Nevada.


6.2           Authorization of Transactions.  Purchaser has full corporate power
and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly authorized,
executed and delivered by Purchaser and constitutes the valid and binding
agreement of Purchaser, enforceable against Purchaser in accordance with its
terms, except as such enforcement may be limited by application of equitable
remedies and principles and by insolvency, moratorium, bankruptcy, and similar
laws.


6.3           Absence of Conflicts.  The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby by
Purchaser do not and shall not conflict with, constitute a default under, result
in a violation of, or require any authorization, consent, approval, exemption or
other action by or notice or declaration to, or filing with, any court or
administrative or other governmental body or agency, under (i) the provisions of
the articles of organization or bylaws of Purchaser, (ii) any law, statute, rule
or regulation to which Purchaser is subject or (iii) any judgment, order or
decree to which Purchaser is subject.


6.4           Valid Issuance of Shares.  The Shares constituting the underlying
consideration for the Purchased Assets shall, when issued, sold and delivered in
accordance with the terms of this Agreement, be duly and validly issued, fully
paid, and non-assessable, will be subject to those restrictions on transfer
specified in Section 5.11(e) of this Agreement and any restrictions on transfer
under applicable state and federal securities laws, and not subject to
preemptive rights created by statute, or by the Purchaser’s Articles of
Incorporation or By-laws or any agreement to which Purchaser is a party or is
bound.  Purchaser has reserved for issuance a sufficient number of authorized
shares of its common stock to complete the transactions contemplated by this
Agreement.


6.5           Filings.  Purchaser has filed all statements, reports, schedules,
forms and other documents required to have been filed by Purchaser with the
Securities and Exchange Commission under the Securities Exchange Act of 1934
since January 1, 2010 (the "Purchaser SEC Documents"). As of the time it was
filed with the Securities and Exchange Commission (or, if amended or superseded
by a filing prior to the date of this Agreement, then on the date of such
filing): (i) each of the Purchaser SEC Documents complied in all material
respects with the applicable requirements of the Securities Exchange Act of
1934; and (ii) none of the Purchaser SEC Documents contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.
 
 
7

--------------------------------------------------------------------------------

 
The consolidated financial statements contained in Purchaser SEC Documents: (i)
complied as to form in all material respects with the published rules and
regulations of the Securities and Exchange Commission applicable thereto; (ii)
were prepared in accordance with generally accepted accounting principles
applied on a consistent basis throughout the periods covered (except as may be
indicated in the notes to such financial statements and, in the case of
unaudited statements, as permitted by Form 10-Q of the Securities and Exchange
Commission, and except that unaudited financial statements may not contain
footnotes and are subject to normal and recurring year-end audit adjustments
which will not, individually or in the aggregate, be material in amount); and
(iii) fairly present the consolidated financial position of Purchaser and its
consolidated subsidiaries as of the respective dates thereof and the
consolidated results of operations of the Purchaser and its consolidated
subsidiaries for the periods covered thereby.
 
6.6           No Adverse Change.  Since January 1, 2011, except as publicly
disclosed, there has been no material adverse change in the operations, profits,
or financial condition of Purchaser.


6.7           Representations Complete. None of the representations or
warranties made by Purchaser concerning or relating to the Purchased Assets and
none of the statements made in any exhibit, schedule or certificate furnished by
Purchaser concerning or relating to the Purchased Assets pursuant to this
Agreement contains, or will contain at the Closing Date, any untrue statement of
a material fact, or omits or will omit to state any material fact necessary in
order to make the statements contained herein or therein, in the light of the
circumstances under which made, not misleading.


7.           Seller’s Conditions to Closing.  The obligations of Seller under
this Agreement are subject, at the option of Seller, to the satisfaction at or
prior to the Closing of the following conditions:


7.1 Purchaser shall have performed and satisfied all agreements required by this
Agreement to be performed and satisfied by the Purchaser at or prior to Closing;
and


7.2 All representations and warranties of Purchaser contained in this Agreement
shall be true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing.


Should the above condition not be satisfied to Seller’s satisfaction, in its
sole discretion, as of the Closing, Seller shall be entitled to terminate this
Agreement and the parties shall have no further liabilities under this
Agreement.


8.           Purchaser’s Conditions to Closing.  The obligations of Purchaser
under this Agreement shall be subject to the fulfillment at or prior to the
Closing of the following conditions, unless waived by Purchaser:


8.1 Purchaser shall have satisfactorily completed all necessary technical
(including, but not limited to, software code review) and legal due diligence of
the Purchased Assets;


8.2 Purchaser shall have entered into employment agreements with each Employee
in forms reasonably satisfactory to Purchaser;


8.3 Seller shall have obtained all authorizations, consents and approvals of all
governmental agencies and authorities and executed all necessary agreements and
taken all such actions as are required to convey the Purchased Assets to the
Purchaser;


8.4 Seller shall have no litigation pending or threatened with respect to the
Purchased Assets;


 
8

--------------------------------------------------------------------------------

 
8.5 From the date of this Agreement through the Closing Date, there shall not
have occurred any change, circumstance or event concerning the Purchased Assets
that has had or could be reasonably likely to adversely affect or substantial
impair the Purchased Assets;


8.6 All representations and warranties of Seller contained in this Agreement
shall be true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing; and


8.7 Seller shall have performed and satisfied all agreements required by this
Agreement to be performed and satisfied by Seller at or prior to the Closing.


Should the above conditions not be satisfied to Purchaser's satisfaction, in its
sole discretion, as of the Closing, Purchaser shall be entitled to terminate
this Agreement without further liability between Purchaser and Seller.


9. Tax Matters.
 
9.1 Transfer Taxes.  Seller shall be solely responsible for the payment of, and
shall pay when due, any sales, use, excise or similar transfer taxes (“Transfer
Taxes”) that are payable in connection with the sale of the Purchased Assets,
not to exceed one thousand dollars ($1,000) in total.  The Parties shall
cooperate, to the extent reasonably requested and permitted by law, in reducing
any Transfer Taxes payable in connection with the sale of the Purchased Assets.
 
9.2 Responsibility for Taxes and Tax Returns. Seller shall prepare and file all
tax returns required to be filed by Seller with a taxing authority (including
tax returns required to be filed after the Closing Date), to the extent such tax
returns include or relate to Seller’s use or ownership of the Purchased Assets
on or prior to the Closing Date.  The party required by law to file a tax return
with respect to Transfer Taxes shall do so within the time period prescribed by
law, and Seller shall promptly reimburse Purchaser for any Transfer Taxes so
paid by Purchaser for periods of time prior to the Closing Date upon receipt of
notice that such Transfer Taxes have been paid.
 
9.3 Cooperation.  To the extent relevant to the Purchased Assets, each Party
shall (i) provide the other with such assistance as may reasonably be requested
in connection with the preparation of any tax return and the conduct of any
audit or other examination by any taxing authority or in connection with
judicial or administrative proceedings relating to any liability for taxes and
(ii) retain and provide the other with all records or other information that may
be relevant to the preparation of any tax returns, or the conduct of any audit
or examination, or other proceeding relating to taxes.


10. Post-Closing Covenants.


10.1 Seller hereby covenants that it and any of its affiliates will not,
anywhere in the world, challenge, or cause a third party to challenge, the
validity and ownership by Purchaser of the Purchased Assets and will not,
anywhere in the world directly or indirectly seek to register, defend,
compromise or dispute any rights in and to the Purchased Assets.


10.2 For a period of three (3) years after the Closing Date, Seller hereby
covenants that it and any of its affiliates will not, anywhere in the world,
directly or indirectly seek to register or otherwise acquire any rights in any
websites, domain names, trade names, trademarks, service marks, or other
intellectual property assets that are or may be, or that contain portions that
are or may be, confusingly similar to the Purchased Assets.


10.3 Seller will not use or cause to be used any copies of the Purchased Assets.


 
9

--------------------------------------------------------------------------------

 
10.4 For a period of two (2) years after the Closing Date, Seller and any of its
affiliates (i) shall not solicit the Employees to provide services in any
capacity to the Seller or any of its affiliates; and (ii) shall not hire or
engage in any way, any enterprise or person that competes with, or is engaged in
a business substantially similar to, the paintball forum and paintball message
board business of the Purchased Assets.


10.5 Seller acknowledges and agrees that the representations, warranties and
covenants made by Seller and set forth in this Section 10 are material and that
the Purchaser would not enter into this Agreement without Seller making such
representations, warranties and covenants to the Purchaser.


10.6 Seller acknowledges and agrees that any breach by Seller of the
representations, warranties and covenants set forth in this Section 10 will
cause irreparable harm and loss to the Purchaser, which harm and loss cannot be
reasonably or adequately compensated in damages in an action at law.  Therefore,
Seller expressly agrees that, in addition to any other rights or remedies which
the Purchaser may possess, the Purchaser shall be entitled to injunctive and
other equitable relief to prevent or remedy a breach of the representations,
warranties and covenants made by Seller in this Section 10.


11. Confidentiality; Press Releases.  The Parties agree that the initial press
release or releases to be issued with respect to the transactions contemplated
by this Agreement shall be released by the Purchaser; provided however, that
Seller shall provide prior written approval of the initial press release.  The
Seller will not make or cause to be made any public announcement or issue any
press release in respect of such matters without the prior written consent of
the Purchaser. The Seller shall ensure that any nonpublic information provided
to it by the Purchaser in confidence shall be treated as strictly confidential
and that all such confidential information that the Seller or any of its
respective employees, attorneys, agents, investment bankers, or accountants may
now possess or may hereinafter create or obtain relating to the financial
condition, results of operations, businesses, properties, assets, liabilities,
or future prospects of the Purchaser, any affiliate thereof, or any customer or
supplier thereof, shall not be published, disclosed, or made accessible by any
of them to any other person at any time or used by any of them, in each case
without the prior written consent of the Purchaser; provided, however, that the
restrictions of this Section shall not apply (a) as may otherwise be required by
law, (b) as may be necessary or appropriate in connection with the enforcement
of this Agreement, or (c) to the extent such information was in the public
domain when received or thereafter enters the public domain other than because
of disclosures by the receiving party.


12. Indemnification.


12.1 Survival of Representations and Covenants; Indemnification, etc.


(a) The representations, warranties, covenants and obligations of each Party to
this Agreement shall survive:  (i) the Closing and the sale of the Purchased
Assets to Purchaser; and (ii) the dissolution of any Party to this
Agreement.  All of said representations and warranties shall remain in full
force and effect and shall survive for a period of 24 months following the
Closing Date.
(b) Seller shall, and hereby agrees to, indemnify and hold Purchaser harmless
against and in respect of any damages, as hereinafter defined, resulting to
Purchaser from:


(i)           any inaccurate representation or warranty made by Seller in or
under this Agreement;


(ii)           breach or default in the performance by Seller of any of the
covenants to be performed by it hereunder; and


(iii)           any debts, liabilities or obligations of Seller, whether
accrued, absolute, contingent or otherwise, due or to become due, existing on
the Closing Date that encumber or may encumber the Purchased Assets other than
those set forth on Exhibit B.


 
10

--------------------------------------------------------------------------------

 
(c) "Damages" as used herein shall include any claims, actions, demands, losses,
costs, expenses, liabilities (joint or several), penalties and damages,
including counsel fees incurred in investigating or in attempting to avoid the
same or oppose the imposition thereof.


(d) Purchaser shall, and hereby agrees to, indemnify and hold Seller harmless
against and in respect of any damages resulting to Seller from:


i. any inaccurate representation or warranty made by Purchaser in or under this
Agreement; and
 
ii. breach or default in the performance by Purchaser of any of the covenants to
be performed by it hereunder.
 
(e) The aggregate liability of Seller under this Section 12 shall not exceed the
sum of the Cash Payment and the amount of the Conditional Cash Payment, if any,
paid to Seller.
 
(f) The aggregate liability of the Purchaser under this Section 12 shall not
exceed the Purchase Price.


13. Miscellaneous.


13.1 Further Assurances.  Seller shall execute and deliver such further
instruments of conveyance and transfer and take such additional action as
Purchaser may reasonably request to effect, consummate, confirm or evidence the
transfer to Purchaser of the Purchased Assets and any other transactions
contemplated hereby, all at Purchaser’s expense for its out-of-pocket expenses,
but without further compensation to Seller.


13.2 Assignment.  Neither this Agreement nor any right or obligation under this
Agreement is assignable in whole or in part by any Party without the prior
written consent of the other Parties and any attempted assignment without such
consent shall be null and void and of no force or effect.


13.3 Entire Agreement.  This Agreement, including any and all Exhibits and
attachments to this Agreement, which are hereby incorporated by reference into
this Agreement, constitutes the entire agreement between the parties the Parties
with respect to the subject matter of this Agreement and supersedes all prior
agreements, understandings, negotiations and discussions, whether written or
oral, with respect to the same subject matter.


13.4 Amendments.  This Agreement may only be amended by a written agreement duly
signed by persons authorized to sign agreements on behalf of each Party.


13.5 Notices.  All notices, demands, requests, or other communications which may
be or are required to be given or made by any Party to the other Party pursuant
to this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, or delivered by overnight air courier addressed as provided in the
preamble of this Agreement.


13.6 Governing Law.  The interpretation and construction of this Agreement, to
the extent the particular issue is controlled by state law, shall be governed by
and construed in accordance with the laws (but not including choice of law
provisions) of the State of California.


 
11

--------------------------------------------------------------------------------

 
13.7 Counterparts; Signatures.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original, but all of which
will be one and the same document.  Facsimiles and electronic copies in portable
document format (“PDF”) containing original signatures shall be deemed for all
purposes to be originally signed copies of the documents that are the subject of
such facsimiles or PDF versions.


13.8 Benefits; Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the respective Parties and their permitted assigns and successors
in interest. 


13.9 Attorneys’ Fees. The prevailing party in any dispute concerning this
Agreement shall be entitled to recover reasonable attorneys’ fees incurred as a
result of defending or prosecuting the claim, as the case may be.


13.10 Expenses.  Each party shall be solely responsible for all expenses,
including finder’s fees, all legal and accounting fees, related costs and other
expenses incurred by it in connection with this Agreement.


13.11 Joint Preparation. This Agreement shall be deemed for all purposes to have
been prepared through the joint efforts of the parties hereto and shall not be
construed for or against one party or any other party as a result of the
preparation, submittal, drafting, execution or other event of negotiation
hereof.


13.12 Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any rule of law, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either party.


13.13 Injunctive Relief; Specific Performance.  The Parties agree that the
interest in the Websites and Domains represent unique interests. As such each
Party hereto shall be entitled to seek injunctive relief and/or specific
performance, in addition to other remedies, to enforce a Party’s rights under
this Agreement.


13.14 Waiver.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.


13.15 Captions.  The captions in this Agreement are for convenience only and
shall not be considered a part of or affect the construction or interpretation
of any provision of this Agreement.


13.16 Time of the Essence.  Time is, and at all times hereafter shall be, of the
essence in satisfying the terms, conditions and provisions of this Agreement.


[signatures on following page]

 
12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties have executed this Agreement on the date
specified in the preamble of this Agreement.
 
 

 
SELLER:
 
PbNation, LLC
            By:  /s/ Edward Rieker     Name: Edward Rieker     Title: President
 

 
 

 
PURCHASER:
 
CrowdGather, Inc.
            By:  /s/ Sanjay Sabnani     Name: Sanjay Sabnani     Title: CEO  

 
 
 
13

--------------------------------------------------------------------------------

 


EXHIBIT A
 
Description of the Purchased Assets
 
A.  
The following completed Websites including, without limitation, any and all
associated software used in building the Websites, content posted therein, and
Website users lists and Website data bases containing any Website user or
Website information, including, without limitation personally identifiable
information regarding the Websites’ users and participants:

 
www.pbnation.com
 
B.  
The following Domain Names:

 
Seller owns the following domains registered with Godaddy Inc. that are the
subject of the sale to Purchaser:
 
www.pbnation.mobi
www.pbnation.name
www.pbnation.net
www.pbnation.org
www.pbnation.tv
 
Seller owns the following domains registered with Network Solutions that are the
subject of the sale to Purchaser:
 
www.pbnation.com
www.paintballnation.com
www.paintballnation.org
www.pbnation.biz
www.pbnation.bz
www.pbnation.cc
www.pbnation.us
www.pbnation.us.com
 
C.  
Additional accounts that  with the above referenced forums, and will be
transferred and/or switched (as specified below) to Purchaser include:

 
Paypal - account will be transferred to Purchaser
Softlayer - account will be transferred to Purchaser
vBulletin – license will be transferred to Purchaser

 
14

--------------------------------------------------------------------------------

 

EXHIBIT B


Assumed Liabilities and Obligations


Agreement with Soft Layer for website hosting
 
Paypal Account
 
License for vBulletin software
 
 
 

 
15

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of Lock-Up Agreement


 
 

 
 
 
16

--------------------------------------------------------------------------------